Citation Nr: 1204343	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-02 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In this case, the Veteran asserts that his currently diagnosed schizophrenia is related to service.  Records obtained from the Social Security Administration (SSA) include a disability determination dated in August 1973, which notes that the onset date of hebephrenic schizophrenia was December 1, 1972, the earliest date at which severity of the disability was substantiated.  The evidence on which SSA's determination was based included reports from Kalamazoo State Hospital.  They indicate that the Veteran was admitted on a forensic order following his involvement in a homicide.  On admission in March 1973, a provider noted that the Veteran's family dated his illness to the period following his return from service.  They reported that they noticed a change in the Veteran in that he was nervous and could not relax.  

The records from Kalamazoo State Hospital indicate that the Veteran was returned to jail at various times, and that there was a criminal charge against him, but there is no clear indication that he was tried as the result of his involvement in the homicide.  An attempt should be made to obtain any public record pertaining to the charges and any criminal proceeding against the Veteran.

At his September 2011 hearing, the Veteran testified to his belief that his schizophrenia was related to an injury in service.  Specifically, he indicated that he was pushed from his bunk and landed on his head, which caused an injury requiring stitches.  The service treatment records reflect that in October 1969 the Veteran received stitches to a laceration in the area of his right eye.  He stated that following that injury, his duty performance declined.  Service personnel records which might support the Veteran's report of performance difficulties should be obtained and associated with the record.

As noted, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  Here, there is evidence suggesting that the Veteran began having symptoms directly following service, as reflected in the records from Kalamazoo State Hospital.  Moreover, there is evidence indicating that the Veteran suffered a laceration in the area of his right eye which supports his contention that there may have been a head injury in service.  In this case there is evidence suggesting an incident in service and psychiatric symptoms directly following service, as well as a current diagnosis of schizophrenia; however, the evidence is insufficient to make a decision on the claim without a medical opinion.  Accordingly, the Veteran should be scheduled for a VA examination.

In light of the above discussion, the Board has determined that additional development is required.  Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate state agency in Michigan and request any record of charges against the Veteran or ensuing criminal proceeding as the result of the 1972 or 1973 homicide.  

2.  Obtain the Veteran's service personnel records and associate them with the claims file.

If VA is unable to secure the above referenced records, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

3.  Schedule the Veteran for a VA examination to determine the etiology of his claimed schizophrenia.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that schizophrenia is related to any disease or injury in service.  

The examiner should also provide a discussion regarding whether the Veteran's schizophrenia had its onset within one year of his separation from service.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

4.  Upon completion of the above, review the examination report for compliance with the Board's directives.  Any deficiency should be addressed prior to recertification to the Board.

5.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

6.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand. If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


